Case 0:19-cv-62544-XXXX Document 1 Entered on FLSD Docket 10/12/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.:

  IRMA LILIANA CORTES,

                 Plaintiff,
  v.

  COMPLETE HOME HEALTH CARE, INC.,

              Defendant.
  __________________________________/

                                             COMPLAINT
                                         {Jury Trial Demanded}

         Plaintiff, IRMA LILIANA CORTES, brings this action against Defendant, COMPLETE

  HOME HEALTH CARE, INC., pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C §

  201 et seq., and alleges as follows:

  1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

  2.     At all times material hereto, Plaintiff IRMA LILIANA CORTES was a resident of the State

  of Florida and an employee in the domestic service of a household and performing a variety of

  household services as defined by the FLSA under 29 U.S.C. § 202.

  3.     At all times material hereto, Plaintiff engaged in interstate commerce on a regular and

  recurring basis within the meaning of the FLSA.

  4.     At all times material hereto, Defendant COMPLETE HOME HEALTH CARE, INC. was

  a Florida corporation with its principal place of business in South Florida, engaged in commerce

  in the field of home healthcare, at all times material hereto was the “employer” of Plaintiff as that

  term is defined under statutes referenced herein, engaged along with its employees in interstate

  commerce, and has annual gross sales and/or business volume of $500,000 or more.
Case 0:19-cv-62544-XXXX Document 1 Entered on FLSD Docket 10/12/2019 Page 2 of 3



  5.      Two or more of Defendant’s employees handled tools, supplies, and equipment

  manfuactured outside Florida in furthernace of their business including but not limited to phones,

  computers, computer monitors, computer keyboards, computer mice, pens, and paper.

  6.      Plaintiff IRMA LILIANA CORTES worked for Defendant as a home health aide.

  7.      Defendant failed to pay Plaintiff’s full and proper overtime wages of 1.5 times Plaintiff’s

  regular hourly rate for hours worked over 40 each week.

  8.      Defendant failed to pay Plaintiff’s full and proper minimum wages for certain hours

  worked during Plaintiff’s employment.

  9.      Attached as Exhibit A is a preliminary calculation of Plaintiff’s claims. These amounts may

  change as Plaintiff engages in the discovery process.

  10.     Defendant has knowingly and willfully refused to pay Plaintiff’s legally-entitled wages.

  11.     Plaintiff has complied with all conditions precedent to bringing this suit, or same have been

  waived or abandoned.

  12.     Plaintiff has retained the services of the undersigned and is obligated to pay for the legal

  services provided.

                                      COUNT I
                  VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)

  13.     Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-12 above as if

  set forth herein in full.

  14.     Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

  that Plaintiff is entitled to: (i) unpaid minimum wages; (ii) time-and-a-half overtime pay, and (iii)

  liquidated damages pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

  15.     Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

  and attorneys’ fees pursuant to 29 U.S.C. § 216(b).
Case 0:19-cv-62544-XXXX Document 1 Entered on FLSD Docket 10/12/2019 Page 3 of 3



         WHEREFORE, Plaintiff demands judgment against Defendant plus costs, reasonable

  attorneys’ fees, and such other remedy as the court deems just and appropriate.

                                               Respectfully submitted,

                                               Koz Law, P.A.
                                               320 S.E. 9th Street
                                               Fort Lauderdale, Florida 33316
                                               Phone: (786) 924-9929
                                               Fax: (786) 358-6071
                                               Email: ekoz@kozlawfirm.com




                                               Elliot Kozolchyk, Esq.
                                               Bar No.: 74791
